It is apparent that the defendants exercised no diligence and made no earnest effort to comply with the order of the court and carry out its mandate. While defendants obtained certificates of eviction, they did not take due action thereafter to effect the evictions. They show nothing more in defense than their disposition of the property and disabling of themselves to take the required action. Without any further showing of effort to comply with the order of the court or showing of the circumstances of their disposition of the property, other than the cavalier conclusion that it was done to avert economic catastrophe, there was no defense to the application to punish for contempt. , Order unanimously reversed, with $20 costs and disbursements to the appellant, the motion granted and the matter remitted to Special Term for the determination of punishment by fine. Settle order on notice. Concur — Peck, P. J., Cohn, Bastow, Botein and Rabin, JJ.